PER CURIAM.

ORDER

Harold W. Van Allen moves to dismiss his appeal and “declare as moot the finding of facts related to equitable tolling.” We consider whether the appeal, seeking review of an order issued by the United States Court of Appeals for Veterans Claims in case no. 05-3730, must be dismissed for lack of jurisdiction.
In November of 2003, Van Allen filed an appeal with the Court of Appeals for Veterans Claims, seeking review of a July 2002 decision of the Board of Veterans’ Appeals. The Court of Appeals for Veterans Claims dismissed the appeal as untimely and held that he had not presented evidence warranting equitable tolling. Van Allen appealed and this court affirmed the dismissal in April of 2005.
In December of 2005, Van Allen filed a petition for extraordinary relief in the nature of a writ of mandamus with the Court of Appeals for Veterans Claims, docketed as case no. 05-3730. Van Allen requested that the court consider additional evidence and apply tolling principles to his November 2003 notice of appeal. Thus, Van Allen was attempting to reopen his previously decided court case. In an order dated February 1, 2006, the Court of Appeals for Veterans Claims held that the issue of the timeliness of Van Allen’s November 2003 was decided by the previous court decisions and that Van Allen had not established a clear and indisputable right to a writ.
Under 38 U.S.C. § 7292, this court has limited jurisdiction over appeals from decisions of the Veterans Court. See Forshey v. Principi, 284 F.3d 1335, 1338 (Fed.Cir.2002) (en banc). This court “may not review (A) a challenge to a factual determi*971nation, or (B) a challenge to a law or regulation as applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).
Van Allen’s appeal constitutes a challenge to the application of law to the facts of his case, i.e., Van Allen challenges whether he had shown entitlement to a writ because the timeliness issue had been previously adjudicated. Such an issue is outside of this court’s jurisdiction. 38 U.S.C. § 7292(d)(2).
Accordingly,
IT IS ORDERED THAT:
(1) Van Allen’s appeal is dismissed for lack of jurisdiction.
(2) Van Allen’s motions are moot.
(3) Each side shall bear its own costs.